DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 11 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The clause “…after the moving, a charging range of the charging circuit covering the location of the equipment to-be-charged.” The examiner suggests the “covering” is changed to “covers” to fix the sentence while maintaining the applicant’s intention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10-11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOBER et al. (US 2019/0238007 A1, hereinafter BOBER).
                                       
    PNG
    media_image1.png
    651
    518
    media_image1.png
    Greyscale

As per claim 1, BOBER discloses a wireless charging system (See Fig.4, discloses a wireless charging system), comprising: 
a bearing surface comprising multiple regions for placing equipment to-be-charged (See Fig.4, and Par.24, disclose a wireless charging system which can be installed in furniture such as a table. The table top surface is considered the bearing surface on which the electronic devices to be charged are placed); 
a guide rail located under the bearing surface (See Fig.4, Items#14-1 and 14-2), the guide rail comprising a first-direction track (See Fig.4, Item#14-2, discloses a track to move the charging coil in the X-axis direction); 
a wireless charger mounted on the first-direction track under the bearing surface (See Fig.4, Item#16, discloses a wireless base comprising a charging coil 2, the base is mounted on the track 14-2 to move the base in the X-axis direction), the wireless charger comprising a first slider and a charging circuit (See Fig.4, Item#15 and Par.41, discloses a slider which allows the wireless base 16 to move in the X-axis direction); and 
a driver located under the bearing surface, wherein the driver comprises a first driving circuit connected to the first slider (See Fig.4, Item#17 and Par.43, disclose an X-axis motor), and the first driving circuit changes a location of the wireless charger by driving the first slider to move along the first-direction track (See Fig.4 and Par.43, disclose the wireless base 16 can be moved in the horizontal direction using the X-axis motor 17).

As per claim 7, BOBER discloses a method for implementing wireless charging, comprising: 
determining, by a controller located under a bearing surface, a location of equipment to-be-charged on the bearing surface (See Par.47-48, disclose different alternatives for the controller IC [Fig.1, Item#4] to determine the position of the charge receiving device on the bearing surface of a piece of furniture such as a table [Par.24]); and 
driving, by a driver located under the bearing surface and according to the location of the equipment to-be-charged, a charging circuit in a wireless charger to move on a guide rail under the bearing surface (See Fig.4 and Par.43, disclose the wireless base 16 can be moved in the horizontal direction using the X-axis motor 17); after the moving, a charging range of the charging circuit covering the location of the equipment to-be-charged (See Fig.46-47, discloses the wireless base moves according to the strength of the received signal or using the strength of the Bluetooth signal such that the charging coil is in a position to charge the charge receiving device).

As per claim 11, BOBER discloses a non-transitory computer-readable storage medium, having stored thereon instructions which, when executed by a processor of a mobile terminal, cause the mobile terminal to execute acts comprising:
determining a location of equipment to-be-charged on a bearing surface (See Pars.47-48, disclose the controller IC [Fig.3, Item#4] determines the position of the charge receiving device using signal strength of the signal received by the charge receiving device or Bluetooth signal strength); and
driving, according to the location of equipment the to-be-charged (See Fig.4 and Par.43, disclose the wireless base 16 can be moved in the horizontal direction using the X-axis motor 17), a charging circuit in a wireless charger to move on a guide rail under the bearing surface (See Fig.4, discloses a wireless base 16 which moves on rails 14-1 and 14-2); 
after the moving, a charging range of the charging circuit covering the location of the equipment to-be-charged (See Fig.46-47, discloses the wireless base moves according to the strength of the received signal or using the strength of the Bluetooth signal such that the charging coil is in a position to charge the charge receiving device).

As per claim 2, BOBER discloses the wireless charging system of claim 1, wherein the guide rail further comprises a second-direction track mounted on the first- direction track (See Fig.4, Item#14-1 discloses a second track which allows the wireless base 16 to move in the Y-axis direction), the first-direction track and the second-direction track are arranged along different directions (See Fig.4, Items#14-2 and 14-1, disclose tracks along the X-axis and the Y-axis), wherein the driver further comprises a second driving circuit (See Fig.4, Item#18, discloses a Y-axis motor for moving the wireless base 16 vertically), wherein the charging circuit is mounted on the second-direction track, the charging circuit comprises a second slider and a charging coil (See Fig.4, Item#2, discloses a charging coil, the motor Y is in contact with a  second rail which allows the motor Y to move the wireless base 16 on the rails 14-1 and the parallel rail, the examiner explains that even though not shows the wireless base 16 sits on the parallel rails 14-1 via a slider to allow the wireless base to move in the Y-axis direction), and
wherein the second driving circuit is connected to the second slider, and the second driving circuit changes a location of the charging coil by driving the second slider to move along the second-direction track (See Fig.4, Item#2, discloses a charging coil, the motor Y is in contact with a  second rail which allows the motor Y to move the wireless base 16 on the rails 14-1 and the parallel rail, the examiner explains that even though not shows the wireless base 16 sits on the parallel rails 14-1 via a slider to allow the wireless base to move in the Y-axis direction).

As per claim 3, BOBER discloses the wireless charging system of claim 2 as discussed above, further comprising a support and a charger, wherein the support secures the first-direction track under the bearing surface, the charger is connected to the first-direction track, the charger is disposed on one side of the first- direction track, and the charger powers the wireless charger (See Figs.3-4, Items#3 and 4, disclose a power stage and controller for 15 watt wireless charging and a control IC, Par.24, discloses the charger is embedded in a furniture item such as a table and that devices placed on the table surface are charged, the rails, the motors and the wireless base are understood to be attached to the furniture item via support members such as mounting brackets).

As per claim 5, BOBER disclose the wireless charging system of claim 1, wherein the wireless charger comprises at least one charging circuit, and each of the at least one charging circuit comprises a charging coil (See Fig.3, discloses a power stage and controller for 15 Watt wireless charging 3, a control IC 4 and a charging coil 2).

	As per claims 10 and 14, BOBER discloses the storage medium of claims 7 and 11 as discussed above, wherein the guide rail comprises a first-direction track (See Fig.4, Item#14-2) and a second-direction track (See Fig.4, Item#14-1), and the first-direction track and the second-direction track intersect with each other (See Fig.4, Items#14-1 and 14-2 intersecting at bearing 15), wherein driving, according to the location of the equipment to-be-charged, the charging circuit in the wireless charger to move on the guide rail under the bearing surface (See Fig.4 and Par.43, disclose the wireless base 16 can be moved in the horizontal direction using the X-axis motor 17), a charging circuit in a wireless charger to move on a guide rail under the bearing surface (See Fig.4, discloses a wireless base 16 which moves on rails 14-1 and 14-2); after the moving, the charging range of the charging circuit covering the location of the equipment to- be-charged, comprises:
driving, according to the location of the equipment to-be-charged, the wireless charger and the second-direction track under the bearing surface to move along the first-direction track;
and driving, according to the location of the equipment to-be-charged, the charging circuit in the wireless charger that has moved to move to a position beneath the equipment to-be- charged along the second-direction track (See Fig.46-47, discloses the wireless base moves according to the strength of the received signal or using the strength of the Bluetooth signal such that the charging coil is in a position to charge the charge receiving device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOBERS in view of KABIRI et al. (US 2019/0288567 A1, hereinafter KABIRI).
As per claims 6, 8 and 12, BOBERS discloses the wireless charging system of claims 5, 7 and 11 as discussed above, further comprising a wireless communicator and a controller;
wherein the wireless communicator is located under the bearing surface; the wireless communicator exchanges, with the equipment to-be-charged located on the bearing surface, handshake signals for wireless charging (See Par.48, discloses a Bluetooth communicator, it is known that a handshake takes place between the different elements before a Bluetooth connection takes place);
wherein the controller is located under the bearing surface; the controller is respectively connected to the driver and the wireless communicator; the controller determines a location of the equipment to-be-charged on the bearing surface according to signal strengths of handshake signals received, and provides the driver with a driving signal according to the location of the equipment to-be-charged (See Fig.3, Item#4, discloses a control IC and Pars.47-48, disclose detecting the position of the charge receiving device based on strength of the signal received by the charge receiving device or Bluetooth signal between the charger and the charger receiving device and the coil is moved under control of the controller based on the received signal strength such that the coil is close to the charge receiving device); and
wherein the driver drives, according to the driving signal, the wireless charger to move along the guide rail; and after the wireless charger moves on the guide rail, a charging range of the at least one charging circuit in the wireless charger covers the location of the equipment to- be-charged (See Fig.46-47, discloses the wireless base moves according to the strength of the received signal or using the strength of the Bluetooth signal such that the charging coil is in a position to charge the charge receiving device). However, BOBERS does not disclose the wireless communicator comprises at least three communication nodes located at preset locations that are not on one straight line and that the controller determines a location of the equipment to-be-charged on the bearing surface according to signal strengths of handshake signals received by the at least three communication nodes and the preset locations of the at least three communication nodes.
KABIRI discloses a wireless charging system comprising a wireless communicator used to determine the position of the charge receiving device, the wireless communicator comprises at least three communication nodes located at preset locations that are not on one straight line and that the controller determines a location of the equipment to-be-charged on the bearing surface according to signal strengths of handshake signals received by the at least three communication nodes and the preset locations of the at least three communication nodes (See Fig.1A, Item#114 and Par.53, disclose a plurality of transmitter sensors placed in areas 110-A, 110-B and other points on the pad, Par.77, discloses the sensors along with the communication  component 112 are used to determine the position of the charge receiving device, also par.94, discloses using the communication signal strength to determine the position of the charge receiving device).
BOBERS and KABIRI are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOBERS with that of KABIRI by adding a plurality of communication nodes in separate parts of the charging surface for the benefit of accurately determining the position of the charge receiving device on the charging surface.
As per claims 9 and 13, BOBERS and KABIRI disclose the method of claims 8 and 12 as discussed above, wherein determining, by the controller, the location of the equipment to-be-charged on the bearing surface according to the signal strengths of the handshake signals received by the at least three communication nodes and the preset locations of the at least three communication nodes comprises:
determining a distance between the equipment to-be-charged and each of the at least three communication nodes according to the signal strengths of the handshake signals received by the at least three communication nodes and the preset locations of the at least three communication nodes; determining candidate ranges according to center points and the distance between the equipment to-be-charged and each of the at least three communication nodes, wherein the equipment to-be-charged is located in the candidate ranges, and the at least three communication nodes are respectively located on the center points; and determining an overlapping region of at least three of the candidate ranges as the location of the equipment to-be-charged on the bearing surface (See KABIRI, Fig.1A, Item#114 and Par.53, disclose a plurality of transmitter sensors placed in areas 110-A, 110-B and other points on the pad, Par.77, discloses the sensors along with the communication  component 112 are used to determine the position of the charge receiving device, also par.94, discloses using the communication signal strength to determine the position of the charge receiving device. Par.94, also discloses using the signal strength of the communication signal and triangulation to determine the position of the charge receiving device. The examiner explains that triangulation in this context is interpreted to mean that the distance and azimuth of the detected charge receiving device from several sensors are input and the intersection of the 3 lines leads to the position of the charge receiving device).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOBERS in view of MCNEALLY et al. (US 2019/0207427 A1, hereinafter MCNEALLY).
As per claim 4, BOBERS discloses the wireless charging system of claim 3 as discussed above, however BOBERS does not disclose wherein the first-direction track comprises a first positive track and a first negative track, wherein the first positive track is electrically connected to a positive pole of the charger, wherein the first negative track is electrically connected to a negative pole of the charger, wherein the second-direction track comprises a second positive track and a second negative track, wherein the second positive track is electrically connected to the first positive track, and wherein the second negative track is electrically connected to the first negative track.
MCNEALLY discloses a cart charging system comprising a positive track and a negative track such that the cart starts charging when in contact with the positive track and the negative track (See Fig.8, Items#806 and 808 and Par.52). The examiner explains that the movable wireless base disclosed by BOBERS can either receive power via a wire or energized rails.
BOBERS and MCNEALLY are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOBERS with that of MCNEALLY by using energized rails to provide power to the movable wireless base for the benefit of providing a charging system with lesser chance of breakdown as it eliminates the need to use a wire with a movable base which more susceptible to damage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859